Citation Nr: 1622268	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

 1.  Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent prior to November 17, 2010, and in excess of 20 percent thereafter, for diabetes mellitus type II.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.  

5.  Entitlement to an initial compensable evaluation for malaria.

6.  Entitlement to service connection for a skin disability, to include as secondary to Agent Orange exposure.

7.  Entitlement to erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In July 2008, the RO granted entitlement to service connection for PTSD, evaluated as 50 percent disabling, and malaria, evaluated as noncompensable.  Service connection for a skin condition was denied.  The Veteran filed a notice of disagreement with these decisions in August 2008 and the RO issued a statement of the case dated in April 2010.  The Veteran submitted a substantive appeal in April 2010.  

In March 2014, the RO granted entitlement to service connection for right and left lower extremity peripheral neuropathy, each evaluated as noncompensable.  The evaluation of diabetes mellitus was increased to 10 percent effective May 19, 2010, and to 20 percent from November 17, 2010.  The Veteran filed a notice of disagreement in August 2014, and the RO issued a statement of the case dated in August 2015.  The Veteran submitted a substantive appeal in September 2015.  

In January 2015, the RO denied entitlement to service connection for erectile dysfunction.  The Veteran filed a notice of disagreement dated in May 2015, and the RO issued a statement of the case in August 2015.  The Veteran submitted a substantive appeal in September 2015.

In his substantive appeals, the Veteran requested to testify before the Board at the local regional office.  This request was withdrawn in March 2016.  38 C.F.R. § 20.704.

After the most recent statements of the case, the Veteran submitted additional evidence, accompanied by waivers of initial RO consideration.  This evidence will be considered when reviewing the Veteran's claims.   

In addition, the Veteran has indicated that he is unemployable due to his service connected disabilities.  Lay evidence is relevant to a determination as to whether veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The issue of entitlement to a TDIU has therefore been raised by the evidence of record and should be adjudicated by the agency of original jurisdiction (AOJ) after undertaking all appropriate development.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to increased evaluations for PTSD, diabetes mellitus, and bilateral peripheral neuropathy, entitlement to service connection for erectile dysfunction, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A skin disability, to include atopic dermatitis, seborrheic dermatitis, xerosis, pruritus, and PFB, has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service to include exposure to Agent Orange. 

2.  The Veteran does not have active malaria, or residual liver or spleen damage.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a skin condition, to include atopic dermatitis, seborrheic dermatitis, xerosis, pruritus, and PFB, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial compensable evaluation for malaria have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.88b, Diagnostic Code 6304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In October and December 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection for a skin disability; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the Board notes that the Veteran's malaria claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in June 2008 and August 2015 that are adequate to adjudicate the issues decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a chronic disease is through a demonstration of continuity of symptomatology, but this regulation only applies to diseases that are recognized as chronic under 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Additionally, certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  In addition, on October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions:  ischemic heart disease, Parkinson's disease, and B cell leukemia.  The final rule was issued in August 2010 and became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran service records indicate that the Veteran was treated in 1966 for tinea cruris.  The Veteran's various post-service treatment records indicate that the Veteran has been treated for various skin conditions.  For example, June and October 2007 VA treatment consultations indicate that the Veteran has been treated for atopic dermatitis, seborrheic dermatitis, xerosis, pruritus, and PFB.  The conditions were indicated to have flare-ups and the Veteran has been prescribed various medications for the conditions.  Private treatment records contained in the Veteran claims file also note that the Veteran would get a rash on his arms.  The claims file also indicates that the Veteran was treated at the VA for atopic and seborrheic dermatitis in 1995 and 1996.  The Veteran's post-service treatment records did not contain opinions regarding the etiology of his conditions.  

In order to determine whether the Veteran has a skin condition that is related to his military service, the Veteran was afforded a VA examination dated in June 2008.  The Veteran's claims file was available for review in connection with the examination.  The examiner noted that the Veteran was treated for tinea cruris in service.  Since that time the Veteran denied a history of recurrent groin rash or athletes foot, but did indicate that, since the late 1960s, he has had recurrent rashes upon his body, especially at his arms, in the creases of his arms, his legs, scalp, and face.  The Veteran reported that these were generally all-year-round, very itchy, with red raised bumps, worsening in the summer due to the heat and sweating.  The examiner noted that the Veteran had been prescribed topical corticosteroids of varying strengths as well as ketoconazole  shampoo for, his scalp and ointment for his face.  Examination revealed fine flakes at his scalp, but no rash on the Veteran's feet or groin.  Examination of the Veteran's thighs noted multiple hypopigmented macules, and in the antecubital fossa there were hypopigmented macules and patches from past atopic dermatitis.  There were no active lesions, as the Veteran was noted to have diligently used his medication to control the chronic eczema. Onset and course was noted to be intermittent, non-worsening.  There was no side effects of treatment and no functional impairment, systemic symptoms, malignancy or neoplasm, uticaria, vasculitis, erythema multiform, acne, alopecia, scarring, or disfigurement.  The percent of the entire body affected was less than one percent, and the percent of exposed areas affected was less than one percent.  The examiner stated that there was no tinea cruris found on examination.  Tinea cruris was noted in the military, but without recurrence of any fungal disease.  No residuals.  Seborrheic dermatitis was found to have onset after military service.  This condition was found not to be related to service.  Atopic dermatitis was also found to have onset after military service, and was not related to service.  The examiner explained that neither seborrheic dermatitis nor atopic dermatitis were related to or worsened by the Veteran history of tinea cruris.  

Based on the foregoing, service connection for a skin condition is not warranted in this case.  The record clearly shows that the Veteran has been diagnosed and treated for various skin conditions, to include atopic dermatitis, seborrheic dermatitis, xerosis, pruritus, rash, and PFB.  The question for consideration is whether these skin disorders were caused by his military service, to include exposure to Agent Orange.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309, however, only chloracne or other acneform diseases consistent with chloracne are recognized as skin conditions warranting presumptive service connection for exposure to Agent Orange, and the Veteran has not been diagnosed with such conditions and there is no medical or other evidence to show that the Veteran's diagnosed skin conditions were caused by herbicide exposure.  As such, service connection on that basis is not warranted.

With respect to direct service connection, the medical evidence is also negative.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  Specifically, the June 2008 VA examiner, while noting the presence of tinea cruris in service, found no residuals of this condition after service.  Nor is there evidence in the Veteran post-service treatment records that the Veteran had this condition after service.  The examiner found that this condition had resolved.  In addition, there is no evidence that the Veteran's currently diagnosed conditions were present in service.  The VA examination found that atopic and seborrheic dermatitis had onset after military service and were unrelated to service.  There is also no evidence that any of the other diagnosed conditions had onset in or were related to service.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the June 2008 VA examiner reviewed the Veteran claims file and was apprised of the Veteran's medical history.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his skin conditions are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Moreover, in Jandreau, the Federal Circuit held that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran's diagnosed skin disabilities are related to military service, to include whether the nature of the current skin disorders indicate that it is related to the tinea cruris in service relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  To the extent they are competent, the Board finds the specific, reasoned opinion of the trained health care professional who conducted the June 2008 VA  examination to be of greater probative weight than the Veteran's lay testimony.  Additionally, as the diagnosed skin disorders are not chronic diseases, the chronicity and continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker, supra.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a skin disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Initial Compensable Evaluation for Malaria.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. § 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, where, as here, a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 

The Veteran is currently in receipt of a noncompensable (0 percent) evaluation for his service-connected malaria under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  Malaria is evaluated as 100 percent disabling when it is an active disease.  According to the note associated with the diagnostic code, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  Id.

The medical evidence in this case indicates that the Veteran contracted malaria while in Vietnam in 1966.  The June 2008 VA examination noted that he had severe illness, including fever, chills, sweats, weight loss, and malaise.  He was hospitalized and treated for at least six weeks and then went into rehabilitation.  He had no relapse of his malaria or sequela related to treatment.  The June 2008 VA examination found no malaria or residuals.  The Veteran was diagnosed with malaria, remote, resolved while in the military without sequela.

An August 2015 VA examination also noted that the Veteran was diagnosed with malaria in 1966.  The Veteran reported that he lost 70 pounds and was in the hospital for seven weeks and treated with ice baths and quinine.  On discharge, he was given Dapsone.  The examiner noted that the current status of the disease was inactive, having become inactive around July 1966.  Currently the Veteran had no symptoms and no residuals attributable to the disease. 

A review of the Veteran's treatment records does not indicate active malaria or an residuals of the condition.  In addition, the Board has considered the Veteran's lay statements, but the question of whether symptoms experienced are the result of malaria is a complex medical question involving an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.   Jandreau, 492 F.3d at 1377, n. 4.  The Veteran's statements in this regard are therefore not competent. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected malaria. Throughout the appeal, the Veteran's malaria has been inactive and without residuals of liver damage or spleen damage.  As such, he does not meet the rating criteria for a compensable evaluation.

In sum, the evidence of record does not show that the Veteran has active malaria, or any residuals symptoms related thereto.  Without sufficient evidence of the active disease of malaria, or residual disability, the criteria for a compensable rating for malaria have not been met at any point during the pendency of the claim.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  Consequently, a compensable rating is not warranted for malaria.  The preponderance of the evidence is thus against the claim and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In reaching this decision, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's malaria disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected malaria disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's malaria has resolved and he has no active symptoms or residuals.  Therefore, his lack of symptoms is contemplated in the noncompensable rating assigned. 

The Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.  

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected malaria under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 


ORDER

Service connection for a skin disability, to include atopic dermatitis, seborrheic dermatitis, xerosis, pruritus, and PFB, is denied.  

An initial compensable evaluation for malaria is denied.

REMAND

First, with respect to the Veteran claim for a higher evaluation for service-connected PTSD, the Board notes that the Veteran's claims file contains several individual reports from the Chicago Heights Vet Center, dated in February 2008 to August 2013, that indicate that the Veteran has attended this Veteran Center since January 2007 and has been consistent in keeping scheduled clinical appointments and bi-weekly group therapy for his PTSD.  Dr. L. was indicated to be his primary clinician.  The records of the Veteran's treatment at this facility and his treatment with Dr. L have not been associated with the Veteran claims file.   

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  As such, these must be associated with the Veteran claims file upon remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

With respect to the Veteran's claim for a higher evaluation for diabetes mellitus and peripheral neuropathy, the Board notes that the Veteran submitted the report of Dr. S.R. dated in March 2013.  This report indicated that the Veteran had been treated from 2009 until March 2013, the date of the report.  Other medical records of the Veteran's treatment with this physician do not appear to be of record and will need to be obtained.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

In addition, the Veteran was afforded several recent evaluations for his diabetes mellitus and peripheral neuropathy that appear to have findings that are inconsistent with each other.  In VA examination reports dated in August 2015, the Veteran was found to have diabetes mellitus managed by restricted diet and oral hypoglycemic agents, but no regulation of activities and no ketoacidosis or hypoglycemic reactions in the prior 12 months.  The Veteran was also diagnosed with bilateral lower extremity peripheral neuropathy that was indicated to be mild in severity.  The Veteran was noted to have upper extremity neurological conditions, but this was indicated to be carpel tunnel syndrome and radiculopathy linked to degenerative joint disease of the cervical spine and not related to diabetes mellitus.  However, in private reports in March 2013 and April 2016, the Veteran was indicated to have moderate to severe peripheral neuropathy of the lower extremities and moderate diabetic peripheral neuropathy of the upper extremities.  The April 2016 report also indicates that the Veteran's diabetes mellitus requires regulation of activities, without an explanation of how this conclusion was reached.  Rather, a box indicating regulation of activities, among other things, was checked.

Based upon the foregoing, in order to reconcile the conflicting findings, and because the evidence indicates that the Veteran's conditions may have worsened in the months since the August 2015 VA examinations, the Board finds that the Veteran should be afforded an additional VA examination in connection with his diabetes mellitus and peripheral neuropathy claims.  The examiner is requested to review the Veteran's relevant examination reports, to include those noted above, and, after examination, determine the extent and severity of the Veteran's diabetes mellitus and peripheral neuropathy.  The examiner is specifically asked to reconcile conflicting reports of the severity of the Veteran's diabetes mellitus and lower extremity peripheral neuropathy.  The examiner should also determine whether the Veteran has upper extremity peripheral neuropathy or whether the Veteran's upper extremity symptoms are the result of other nonservice-connected disabilities, such as carpel tunnel syndrome or a cervical spine disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   
 
With respect to the Veteran claim of entitlement to service connection for erectile dysfunction, the Veteran's representative indicated disagreement with the opinion of the January 2015 VA examiner that found that erectile dysfunction was not related to the Veteran's service-connected diabetes mellitus.  In the January 2015 report, the examiner noted that the Veteran's erectile dysfunction was first documented in February 2011 and at that time he was already on treatment with Vardenafil.  He had developed elevated sugar levels in 2010, as well as hypertension, and hyperlipidemia in 2010.  The etiology of the erectile dysfunction was indicated to be multifactorial, with hypertension, hyperlipidemia and diabetes mellitus indicated to have contributed.  However, the examiner concluded that it was not as likely as not (at least a 50% probability) that the diabetes mellitus was attributable to one of these the diagnoses.  

Based on the foregoing, the Board finds that this matter should be remanded for additional opinion.  The examiner should clarify whether erectile dysfunction was caused by diabetes mellitus.  The opinion should address the notation that diabetes mellitus was part of a multifactorial etiology of the condition.  The examiner should also explain the comment in the January 2015 examination report that appears to indicate that the erectile dysfunction was not secondary to diabetes mellitus because, at the time of the time of the first documentation of erectile dysfunction in February 2011, the Veteran was already on treatment with Vardenafil.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).
   
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records and all records of the Veteran's treatment at the Chicago Heights Vet Center and Dr. L. from January 2007 to the present, and all treatment with Dr. S.R. dated from 2009 to the present.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA opinion regarding the etiology of the Veteran diagnosed erectile dysfunction.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Based on his/her review of the case, to include the January 2015 VA examination report, the examiner is specifically requested to offer an opinion as to whether the Veteran's diagnosed erectile dysfunction is secondary to service-connected diabetes mellitus type II.  The examiner should review the Veteran medical records and the January 2015 VA examination report.  The examiner should specifically address (i) the notation in the January 2015 examination report indicating that diabetes mellitus was part of a multifactorial etiology of the erectile dysfunction, (ii) the diagnosis of erectile dysfunction in 2011 nearly a year after the Veteran was found to have diabetes mellitus, and (iii) the comment in the January 2015 examination report that appears to indicate that the erectile dysfunction was not secondary to diabetes mellitus because, at the time of the time of the first documentation of erectile dysfunction in February 2011, the Veteran was already on treatment with Vardenafil.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected diabetes mellitus and peripheral neuropathy.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed.  The examiner should follow the criteria of the most recent Disability Benefits Questionnaire with respect to diabetes mellitus and peripheral neuropathy, or other similar guidance.  The examiner should specifically indicate whether the Veteran's diabetes requires regulation of activities and explain the reasons for this conclusion.

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal and adjudicate the issue of entitlement to a TDIU after undertaking any development deemed appropriate with regard to that issue.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


